SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November28, 2007 Registrant, State of Incorporation, Address of I.R.S. Employer Commission File Principal Executive Offices and Telephone Identification Number Number Number 1-08788 SIERRA PACIFIC RESOURCES 88-0198358 Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 2-28348 NEVADA POWER COMPANY 88-0420104 Nevada 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702) 367-5000 0-00508 SIERRA PACIFIC POWER COMPANY 88-0044418 Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents TABLE OF CONTENTS Item8.01 Other Events Item9.01 Financial Statements and Exhibits SIGNATURES EX-99.1 Press Release dated November 28, 2007 Table of Contents Item8.01 Other Events Sierra Pacific Resources and Sierra Pacific Power Company On November 28, 2007, Sierra Pacific Power Company (SPPC), a wholly-owned subsidiary of Sierra Pacific Resources (SRP), received an order from the Public Utility Commission of Nevada (PUCN) approving recovery of $2.8 million of the requested $22.6 million for settlement payments and legal and consulting fees incurred to resolve claims related to purchase power contracts that were executed during the Western Energy Crisis and terminated by Enron Power Marketing, Inc. in 2002.As a result of this order and the recognition of legal reserves and other adjustments in prior periods, SPPC will record a net after-tax expense of $7.4 million in the fourth quarter of 2007.The recovery period was not established in this proceeding but will be determined by the PUCN in a later docket.The PUCN also granted a carrying charge on the amount approved for recovery. Sierra Pacific Resources and Nevada Power Company On November 28, 2007, Nevada Power Company (NPC), a wholly-owned subsidiary of Sierra Pacific Resources (SPR), announced its plan to build a 500 MW natural gas-fired combined cycle plant as an expansion to its Harry Allen Generating Station, approximately 35 miles north of Las Vegas.The facility, subject to approval by the Public Utilities Commission of Nevada, is expected to be operational by the summer of 2011. A copy of the press release announcing the plan is filed herewith as Exhibit 99.1. This disclosure contains forward-looking statements regarding the future performance of Nevada Power Company, within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to a variety of risks and uncertainties that could cause actual results to differ materially from current expectations. These risks and uncertainties include, but are not limited to, Nevada Power's ability to obtain necessary regulatory approvals and permits, risks related to construction of power plants, changes in applicable environmental laws or regulations, and Nevada Power's ability to obtain financing on favorable terms. Additional cautionary statements regarding other risk factors that could have an effect on the future performance of Nevada Power Company are contained in its Quarterly Report on Form 10-Q for the quarter ended September 30, 2007 and its Annual Report on Form 10-K for the year ended December 31, 2006, filed with the SEC. Nevada Power Company undertakes no obligation to release publicly the result of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Item 9.01 Financial Statements and Exhibits. (c) Exhibits — The following exhibit is filed with this Form 8-K: EX-99.1 - Press Release dated November 28, 2007. Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have each duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. Sierra Pacific Resources (Registrant) Date:November 30, 2007 By: /s/ John E. Brown John E. Brown Controller Nevada Power Company (Registrant) Date:November 30, 2007 By: /s/ John E. Brown John E. Brown Controller Sierra Pacific Power Company (Registrant) Date:November 30, 2007 By: /s/ John E. Brown John E. Brown Controller
